IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


TIMOTHY HANNAH,                        : No. 218 EAL 2017
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
SCHOOL DISTRICT OF PHILADELPHIA        :
SCHOOL REFORM COMMISSION,              :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.